office_of_chief_counsel internal_revenue_service memorandum number release date cc pa bgdusenberry posts-121874-12 uilc date date to doris kenwright program manager attn rose kincade from associate chief_counsel procedure administration third party communication date of communication month dd yyyy subject application of overpayment requested on original return this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend legend a year year year year ------------------ ------- ------- ------- ------- amount a amount b amount c amount d amount e amount f amount g amount h ---------------- ----- ----------------- ----------------- ----------------- ----------------- ------------------- -------------- posts-121874-12 amount m --------------- ---------------- amount n amount p ---------------- amount q --------------- amount r --------------- ------------------------ -------------------------- ------------------------ ---------------------- date date date date issue whether taxpayer’s request to apply an overpayment to particular periods may be honored conclusion taxpayer’s request may be honored facts taxpayer a is the subject of a notice_of_proposed_deficiency dated date asserting adjustments to tax and sec_6662 penalties as follows year amount a c e g penalty b d f h taxpayer appears to have filed a protest and the years appear to be pending in appeals the amounts of the proposed deficiencies have not been assessed in taxpayer filed it sec_2010 tax_return pursuant to an extension on date reporting it was due a refund of amount m in correspondence dated date and date and on it sec_2010 return filed on date taxpayer requested the service apply the overpayment as an advance_payment of the year and year proposed deficiencies and requested the service_credit the payment as of date the due_date of it sec_2010 return the service declined to honor this request and the funds were returned to the taxpayer taxpayer subsequently returned the funds to the service and repeated its request that the refund be applied as an advance_payment of the year and year proposed deficiencies with a credit date of date posts-121874-12 taxpayer continues to request that amount m be allocated among the year and year tax and interest liabilities as follows it requests we apply amount n million to the tax and amount p to the interest for year it further requests we apply amount q to the tax and amount r to the interest for year applying these amounts as requested would not discharge either of the proposed liabilities for year sec_2 or law and analysis sec_6402 provides that the service may credit overpayments against any liability the taxpayer has for an internal revenue tax the authority is not limited to credits against assessed liabilities the service has taken the position that it will make such credits in situations where the amount of the unassessed liability has been determined with specificity such as by a notice_of_deficiency or a proof_of_claim in bankruptcy revrul_2007_51 2007_2_cb_573 revrul_2007_52 2007_2_cb_575 here the taxpayer’s request that the overpayment amounts be treated as advance_payments against tax_liabilities for year sec_2 and provides sufficient specificity for the service to make the requested credits even prior to the enactment of sec_6603 service practice permitted taxpayers to make an advance_payment of a proposed deficiency reg sec_301_6213-1 provides in pertinent part that if any payment is made before the mailing of a notice_of_deficiency the director of the regional service_center is not prohibited by sec_6213 from assessing such amount and such amount may be assessed if such action is deemed to be proper language explicitly implementing this regulatory language appeared in revproc_63_11 1963_1_cb_497 and was carried forward into revproc_84_58 1984_2_cb_501 when revproc_2005_18 2005_1_cb_798 was promulgated it focused on the legislative changes made to the cash bond deposit procedure and neglected to mention that no changes were intended to the advance_payment procedures since the service_center had the discretion to apply the overpayment as requested by the taxpayer at the time the overpayment arose we recommend you now allocate the amounts as requested by the taxpayer as of the date of the overpayment date the service may assess the amounts of the advanced payments pursuant to sec_6213 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
